


EXHIBIT 10.2




THE WHITEWAVE FOODS COMPANY
2012 STOCK INCENTIVE PLAN
2015 RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT
FOR NON-U.S. EXECUTIVE OFFICERS


THIS AWARD AGREEMENT, including any special terms and conditions for your
country set forth in the appendix attached hereto (the “Appendix”), is effective
as of the date indicated on the Notice of Grant delivered herewith (the “Notice
of Grant”) (together, the “Agreement”), and is made and entered into by and
between The WhiteWave Foods Company, a Delaware corporation (the “Company”), and
the individual named on the Notice of Grant (“you”).
WITNESSETH:
WHEREAS, The WhiteWave Foods Company 2012 Stock Incentive Plan (the “Plan”)
provides for the grant of restricted stock units (“RSUs”), and other forms of
stock-based compensation to certain Employees and non-employee Directors of the
Company and its Subsidiaries;
WHEREAS, during your employment, and based upon your position with the Company
and/or its Subsidiaries, you have acquired and will continue to acquire, by
reason of your position, substantial knowledge of the operations and practices
of the business of the Company;
WHEREAS, the Company desires to assure that, to the extent and for the period of
your employment and for a reasonable period thereafter, it may maintain the
confidentiality of its trade secrets and proprietary information, and protect
goodwill and other legitimate business interests, each of which could be
compromised if any competitive business were to secure your services;
WHEREAS, the RSUs and other Awards provided for under the Plan are intended to
comply with the requirements of Rule 16b-3 under the Securities Exchange Act of
1934, as amended; and
WHEREAS, the Committee has awarded to you the RSU, described in this Agreement
and in the Notice of Grant.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to you to continue as an
employee of the Company (or its Subsidiaries), you and the Company hereby agree
as follows:
Capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan.


1. Grant of Award. The Company hereby grants to you and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of RSUs shown on the Notice of Grant, effective as of the date
indicated on the Notice of Grant (the “Date of Grant”). Each RSU represents the
right to receive one share of the Company’s Stock, subject to the terms and
conditions set forth in the Plan and in this Agreement. The shares of Stock that
are issuable upon vesting of the RSUs granted to you pursuant to this Agreement
are referred to in this Agreement as the “Shares.” You must accept this RSU
Award in the manner designated by the Company in the Notice of Grant (e.g.,
electronic acceptance) not later than 60 days after the Date of Grant, or
electronic notification of such Grant, whichever occurs later, or this Award
will be rendered void and without effect. Subject to the provisions of Sections
2(c), 2(d), 3(b) and 8 below, this Award of RSUs is irrevocable and is intended
to conform in all respects with the Plan.
2. Vesting.
(a) Regular Vesting. Except as otherwise provided in the Plan or in this Section
2, your RSUs will vest ratably in three (3) equal annual increments commencing
on the first anniversary of the Date of Grant.




--------------------------------------------------------------------------------




(b) Accelerated Vesting.
(i) Unless otherwise determined by the Committee, or except as provided in an
agreement between you and your Employer, if your Service terminates by reason of
Death, Disability or Retirement during the Restriction Period, all unvested RSUs
you held at the time of such termination will vest in full on the date of such
termination. For purposes of this Agreement, “Retirement” shall be defined as
your retirement from employment or other service to the Company or any
Subsidiary after you reach (1) age fifty-five (55), so long as you shall also
have completed at least ten (10) years of continuous service immediately prior
to your retirement, or (2) age sixty-five (65); “Disability” shall be defined as
your permanent and total disability (within the meaning of Section 22(e)(3) of
the Code); and “Service” shall be defined as your active, continuous full-time
employment with the Company or any Subsidiary.
(ii) In addition to the vesting provisions contained in Sections 2(a) and
2(b)(i) above, your RSUs will automatically and immediately vest in full upon a
Change in Control if this Award is not assumed or continued by the surviving or
acquiring corporation in such Change in Control (as determined by the Board or
Committee, with appropriate adjustments to the number and kind of shares, in
each case, that preserve the value of the RSUs and other material terms and
conditions of this Award as in effect immediately prior to the Change in
Control).
(c) Forfeiture of Unvested RSUs. Unless otherwise determined by the Committee,
if your Service terminates for any reason other than Death, Disability or
Retirement during the Restriction Period (as defined in Section 8(c) hereof),
any RSUs you own will be forfeited and canceled as of the date of such
termination of Service (which date shall be determined according in Section 7(j)
below. Notwithstanding anything to the contrary in this Section 2, your rights
with respect to unvested RSUs shall in all events be immediately forfeited and
canceled as of the date of your termination of Service for Cause as defined in
Section 3(b) below.
(d) Repayment. You agree and acknowledge that this Agreement is subject to any
policies that the Committee may adopt from time to time with respect to the
repayment to the Company of any benefit received hereunder, including “clawback”
or set-off policies.


(e) Retirement. Notwithstanding anything to the contrary herein, if the Company
receives an opinion of counsel that there has been a legal judgment and/or legal
development in your country that likely would result in any favorable treatment
of the RSUs at Retirement under the Plan or this Agreement being deemed unlawful
or discriminatory, such favorable treatment shall not apply and the RSUs shall
be treated as set forth in the remaining provisions of this Agreement.
3. Distribution of Shares.
(a) Distribution Upon Vesting. The Company will distribute to you (or to your
estate in the event of your Death) the Shares represented by the RSUs that
vested on such vesting date as soon as administratively practicable after such
vesting date but in no event later than the fifteenth day of the third calendar
month beginning after the calendar year in which such RSUs shall have become
vested. Notwithstanding the immediately preceding sentence, any RSUs subject to
this grant or any similar grants outstanding on the date hereof that become
vested on account of your Retirement shall be distributed to you as soon as
administratively practicable (but in no event more than 90 days) following the
date of your separation from Service, except that, if you are a “specified
employee” (within the meaning of Section 409A of the U.S. Internal Revenue Code,
as amended), such distribution shall be made on the day following the six month
anniversary of your separation from Service.
(b) Forfeiture of Shares. Notwithstanding anything to the contrary herein, if
your Service with the Company or any of its Subsidiaries is terminated for Cause
(as defined below), your rights in your unvested RSUs will be immediately
forfeited and canceled as of such termination date (which shall be determined
according to Section 7(j)hereof.) For purposes of this Agreement, “Cause” means
your (i) willful failure to perform substantially your duties; (ii) willful or
serious misconduct that has caused, or could reasonably be expected to result
in, material injury to the business or reputation of an Employer; (iii)
conviction of, or entering a plea of guilty or nolo contendere to, a crime
constituting a felony (or any similar concept under the laws of your country);
(iv) breach of any written covenant or agreement with an Employer, any material
written policy of any Employer or any




--------------------------------------------------------------------------------




Employer’s code of conduct or code of ethics, or (v) failure to cooperate with
an Employer in any internal investigation or administrative, regulatory or
judicial proceeding. In addition, your Service shall be deemed to have
terminated for Cause if, after your Service has terminated (for a reason other
than Cause), facts and circumstances are discovered that would have justified a
termination for Cause. Your RSUs will also be immediately forfeited and canceled
in accordance with Section 8 upon your breach of the provisions set forth in
Section 8. The determination of whether a termination of Service is for Cause
shall be made by the Company, in its discretion, and the Company’s determination
shall be final.
(c) Compliance With Law. The Plan, the granting and vesting of RSUs, and any
obligations of the Company under the Plan, shall be subject to all applicable
U.S., federal and state and foreign country laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required, and
to any rules or regulations of any exchange on which the Stock is listed. The
Company, in its discretion, may postpone the vesting of the RSUs, the issuance
or delivery of Stock under the RSUs or any other action permitted under the Plan
to permit the Company, with reasonable diligence, to complete such stock
exchange listing or registration or qualification of such Stock or other
required action under any U.S. federal or state or foreign country law, rule or
regulation and may require you to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Stock in compliance with applicable laws, rules and regulations. The
Company shall not be obligated by virtue of any provision of the Plan to
recognize the vesting of the RSUs or to otherwise sell or issue Stock in
violation of any such laws, rules or regulations, and any postponement of the
vesting or settlement of the RSUs under this provision shall not extend the term
of the RSUs. Neither the Company nor its directors or officers shall have any
obligation or liability to you with respect to any RSUs (or Stock issuable
thereunder) that shall lapse because of such postponement.
4. No Stockholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to this Award unless and until your Shares shall have been issued.
5. Tax Withholding. You acknowledge that, regardless of any action taken by the
Company or, if different, your Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, without limitation, the
grant or vesting of the RSUs, the issuance of Shares pursuant to RSUs that
vested, the subsequent sale of such Shares and the receipt of any dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you hereby authorize the Company
or the Employer or their agents to satisfy the obligations with regard to all
Tax-Related Items by withholding from your wages or other cash compensation paid
to you by the Company and/or the Employer. In the event that the Company, in its
discretion, determines that withholding from your wages or other cash
compensation is problematic under applicable laws or administratively
impractical, by your acceptance of the RSUs, you authorize the Company and/or
the Employer, or their respective agents, to satisfy any withholding obligation
for Tax-Related Items by either or both of the following: (i) withholding from
the proceeds of the sale of Shares issued pursuant to the RSUs that vested,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf pursuant to this authorization without further consent);
or (ii) retaining the number of Shares whose Fair Market Value equals the amount
to be withheld.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including




--------------------------------------------------------------------------------




maximum applicable rates, in which case you will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent. If the obligation for Tax-Related Items is satisfied by retaining
Shares, for tax purposes, you are deemed to have been issued the full number of
Shares represented by the RSUs that vested, notwithstanding that a number of the
Shares are retained by the Company solely for the purpose of paying the
Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
distribute the Shares or the proceeds of the sale of Shares, if you fail to
comply with your obligations in connection with the Tax-Related Items.
6. RSUs Not Transferable. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.
7. Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c) all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;
(d) the RSU Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Subsidiary or Affiliate and shall not interfere
with the ability of the Company, the Employer or any Subsidiary or Affiliate, as
applicable, to terminate your or Service (if any);
(e) you are voluntarily participating in the Plan;
(f) the RSUs and the Shares represented by the RSUs are not intended to replace
any pension rights or compensation;
(g) the RSUs and the Shares represented by the RSU, and the income and value of
same, are not part of normal or expected compensation for any purpose including,
without limitation, calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(h) the future value of the Shares represented by the RSUs is unknown,
indeterminable and cannot be predicted with certainty and the risk that the
value of the Shares represented by the RSUs diminishes during the vesting period
is not covered by the Plan or the Company, either directly or indirectly;
(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in your country or the terms of your employment contract, if
any), and in consideration of the grant of the RSUs to which you are otherwise
not entitled, you irrevocably agree never to institute any claim against the
Company, any of its Subsidiaries or Affiliates or the Employer, you waive your
ability, if any, to bring any such claim, and you release the Company, its
Subsidiaries and Affiliates and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(j) for purposes of the RSU, your Service will be considered terminated as of
the date you are no longer actively providing services to the Company or one of
its Subsidiaries or Affiliates (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
your country or the terms of your employment contract, if any), and unless
otherwise expressly provided in this Agreement or determined by the Company,




--------------------------------------------------------------------------------




your right to vest in the RSUs under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., your period of Service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under your country or the terms of your employment
contract, if any); the Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
your RSU Award (including whether you may still be considered to be providing
services while on a leave of absence);
(k) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares;
(l) you acknowledge and agree that neither the Company, the Employer nor any
Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the RSUs or of any amounts due to you pursuant to the RSUs
that vested or the subsequent sale of such Shares; and
(m) unless otherwise agreed with the Company, the RSUs and the Shares
represented by the RSUs, and any income from and value of same, are not granted
as consideration for, or in connection with, the service you may render as a
director of a Subsidiary or Affiliate.
8. Covenants Not to Disclose, Compete or Solicit.
(a) You acknowledge that (i) the Company is engaged in a continuous program of
research, development and production respecting its business (the foregoing,
together with any other businesses in which the Company engages from the date
hereof to the date of the termination of your employment with the Company and
its Subsidiaries as the “Company Business”); (ii) your work for and position
with the Company and/or one of its Subsidiaries has allowed you, and will
continue to allow you, access to trade secrets of, and Confidential Information
concerning the Company Business; (iii) the Company Business is national and
international in scope; (iv) the Company would not have agreed to grant you this
Award but for the agreements and covenants contained in this Agreement; and (v)
the agreements and covenants contained in this Agreement are necessary and
essential to protect the Company Business, and the goodwill and customer
relationships that the Company and its Subsidiaries have expended significant
resources to develop. The Company agrees and acknowledges that, on or following
the date hereof, it will provide you with one or more of the following:
(1) authorization to access Confidential Information through a new computer
password or by other means, (2) authorization to represent the Company in
communications with customers and other third parties to promote the goodwill of
the Company Business in accordance with generally applicable Company policies,
and (3) access to participate in certain restricted access meetings, conferences
or training relating to your position with the Company. You understand and agree
that if Confidential Information were used in competition against the Company,
the Company would experience serious harm and the competitor would have a unique
advantage against the Company.
(b) For purposes of this Agreement, “Confidential Information” shall mean all
business records, trade secrets, know-how, customer lists or compilations, terms
of customer agreements, sources of supply, pricing or cost information,
financial information, personnel data and/or other confidential or proprietary
information used and/or obtained by you in the course of your employment with
the Company or any Subsidiary; provided that the term “Confidential Information”
will not include information which (i) is or becomes publicly available other
than as a result of a disclosure by you which is prohibited by this agreement or
by any other legal, contractual or fiduciary obligation that you may owe to the
Company or any Subsidiary, or (ii) is widely known within one or more of the
industries in which the Company or any Subsidiary operates, or you can
demonstrate was otherwise known to you prior to becoming an employee of the
Company or any Subsidiary, or (iii) is or becomes available to you on a
non-confidential basis from a source (other than the Company or any Subsidiary,
including any employee thereof) that is not prohibited from disclosing such
information to you by a legal, contractual or fiduciary obligation to the
Company or any Subsidiary. You agree not to engage in unauthorized use or
disclosure of Confidential Information during your employment or at any time
after the termination of your employment, and agree that upon termination of
your employment (or earlier if so requested) you will preserve and return to the
Company any and all records in your possession or control, tangible and
intangible, containing any Confidential Information. You further agree not




--------------------------------------------------------------------------------




to keep or retain any copies of such records without written authorization from
a duly authorized officer of the Company covering the specific item retained.
(c) Ancillary to the foregoing and this Award, you hereby agree that, during the
term of your employment with the Company or any Subsidiary and for a period of
two years thereafter (the “Restriction Period”), you will not, directly or
indirectly, individually or on behalf of any person or entity other than the
Company or any of its Subsidiaries:
(i) provide Competing Services (as defined below) to any company or business
(other than the Company or any Subsidiary) engaged primarily in the manufacture,
distribution, sale or marketing of any of the Relevant Products (as defined
below) in the Relevant Market Area (as defined below);
(ii) approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any Subsidiary; provided
that you shall not be restricted in any general advertising or publication of
services or products; or
(iii) solicit, induce, recruit or encourage, either directly or indirectly, any
employee of the Company or any Subsidiary to leave his or her employment with
the Company or any Subsidiary or employ or offer to employ any employee of the
Company or any Subsidiary; provided that you shall not be restricted in any
general solicitation for employees (including through the use of employment
agencies) not specifically directed at any employee of the Company or any
Subsidiary. For the purposes of this section, an employee of the Company or any
Subsidiary shall be deemed to be an employee of the Company or any Subsidiary
while employed by the Company and for a period of sixty (60) days thereafter.
(d) For purposes of this Agreement, the following terms shall have the meanings
indicated:
(i) to provide “Competing Services” means to provide, manage, supervise, or
consult about (whether as an employee, owner, partner, stockholder, investor,
joint venturer, lender, director, manager, officer, employee, consultant,
independent contractor, representative or agent, or otherwise) any services that
are similar in purpose or function to services you provided to the Company in
the two year period preceding the termination of your employment, that might
involve the use or disclosure of Confidential Information, or that would involve
business opportunities related to Relevant Products.
(ii) “Customer” means any and all persons or entities who purchased any Relevant
Product from the Company or any Subsidiary during the term of your employment
with the Company or any Subsidiary and as to whom, within the course of the last
two (2) years of your employment with the Company or any Subsidiary, (a) you or
someone under your supervision had contact and/or (b) you received or had access
to Confidential Information.


(iii) “Relevant Product(s)” means (1) organic dairy products (including milk,
cream and cultured dairy products) or organic juice, (2) dairy or other
non-dairy coffee creamers or other coffee whiteners, (3) coffee-based beverages,
(4) soy milk, almond milk, coconut milk, rice milk or any other plant-based
beverage or cultured plant-based product, (5) organic greens and produce, and
(6) any other product not listed above that was developed or sold by the Company
or a Subsidiary in the course of the last two years of your employment with the
Company or any Subsidiary.
(iv) “Relevant Market Area” means the states, regions and countries where the
Company does business that you assist in providing services to and/or receive
Confidential Information about in the two year period preceding the termination
of your employment so long as the Company continues to do business in that
geographic market area during the Restriction Period.
(e) Notwithstanding the foregoing, (i) the restrictions of subsection 8(c) above
shall not prohibit your employment with a non-competing, independently operated
subsidiary, division, or unit of a diversified company (even if other separately
operated portions of the diversified company are involved in Relevant Products)
if in




--------------------------------------------------------------------------------




advance of your providing any services, you and the diversified company that is
going to employ you both provide the Company with written assurances that are
satisfactory to the Company establishing that (1) the entity, subsidiary,
division, or unit of the diversified business that you are going to be employed
in is not involved in Relevant Products or preparing to become involved in
Relevant Products, and (2) your position will not involve Competing Services of
any kind, and (ii) you are not prohibited from owning, either of record or
beneficially, not more than five percent (5%) of the shares or other equity of
any publicly traded company. Your obligation under this Section 8 shall survive
the vesting or forfeiture of your RSUs and/or the distribution or forfeiture of
the underlying Shares.
(f) Any breach of any provision of this Section 8 will result in immediate and
complete forfeiture of your unvested RSUs and your undistributed Shares. In
addition, you hereby agree that if you violate any provision of this Section 8,
the Company will be entitled to injunctive relief, specific performance, or such
other legal and equitable relief as is needed to prevent or enjoin any violation
of the provisions of this Agreement in addition to and not to the exclusion of
any other remedy that may be allowed by law for damages experienced prior to the
issuance of injunctive relief. You also agree that, if you are found to have
breached any of the time-limited covenants in this Section 8, the time period
during which you are subject to such covenant shall be extended by one day for
each day you are found to have violated such restriction, up to a maximum of one
year.


(g) You acknowledge that you have given careful consideration to the restraints
imposed by this Agreement, and you fully agree that they are necessary for the
reasonable and proper protection of the business of the Company and its
Subsidiaries. The restrictions set forth herein shall be construed as a series
of separate and severable covenants. You agree that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period, and geographical area. Except as expressly set forth herein, the
restraints imposed by this Agreement shall continue during their full time
periods and throughout the geographical area set forth in this Agreement.
(h) You stipulate and agree that one of the purposes of this Agreement is to
fully resolve and bring finality to any concerns over the enforceability of the
Restrictive Covenants. You also stipulate and agree that (i) the enforceability
of the Restrictive Covenants, and (ii) the Company’s agreement herein to provide
you with this Award are mutually dependent clauses and obligations without which
this Agreement would not be made by the parties. Accordingly, you agree not to
sue or otherwise pursue a legal claim to set aside or avoid enforcement of the
Restrictive Covenants. And, in the event that you or any other party pursues a
legal challenge to the enforceability of any material provision of the
restrictions in Section 8 of this Agreement and a material provision is found
unenforceable by a court of law or other legally binding authority such that you
are no longer bound by a material provision of Section 8, then (1) your unvested
RSUs and undistributed Shares shall be forfeited and (2) you hereby agree that
you will return to the Company any Shares that were previously issued to you or,
if you no longer own the Shares, an amount in cash equal to the fair market
value of any such Shares on the date they were issued to you (less any taxes
paid by you). The foregoing is not intended as a liquidated damage remedy but is
instead a return-of-gains and contractual rescission remedy due to the mutual
dependent nature of the subject provisions in the Agreement.
(i) If any of the Restrictive Covenants are deemed unenforceable as written, you
and the Company expressly authorize the court to revise, delete, or add to the
restrictions contained in this Section 8 to the extent necessary to enforce the
intent of the parties and to provide the goodwill, Confidential Information, and
other business interests of the Company and its Subsidiaries with effective
protection. And, in the event that such reformation of the restriction is
acceptable to the Company, then the forfeiture and rescission (return of gain)
remedies provided for in subsection 8(h) above shall not apply.
(j) The provisions of this Section 8 are not intended to override, supersede,
reduce, modify or affect in any manner any other non-competition or
non-solicitation agreement between you and the Company or any Subsidiary, and
instead are intended to supplement any such agreements.
9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the




--------------------------------------------------------------------------------




Shares represented by the RSUs. You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.
10. Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.
11. Appendix. Notwithstanding any provisions in this Agreement, the RSU Award
shall be subject to any special terms and conditions set forth in any Appendix
hereto for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.
12. Assignment of Intellectual Property Rights. In consideration of the granting
of this RSU Award, you hereby agree that all right, title and interest to any
and all products, improvements or processes (“Intellectual Property”)
whatsoever, discovered, invented or conceived during the course of employment
with the Company or any of its Subsidiaries, relating to the subject matter of
the business of the Company or any of its Subsidiaries or which may be directly
or indirectly utilized in connection therewith, are vested in the Company, and
you hereby forever waive any and all interest you have in such Intellectual
Property and agree to assign such Intellectual Property to the Company. In
addition, all writings produced in the course of work or employment for the
Company or any Subsidiary are works produced for hire and the property of the
Company and its Subsidiaries, including any copyrights for those writings.
13. Insider-Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider-trading
restrictions and/or market-abuse laws which may affect your ability to acquire
or sell Shares or rights to Shares (e.g., RSUs) under the Plan during such times
as you are considered to have “inside information” regarding the Company (as
defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions and
that you have been advised to speak to your personal legal advisor on this
matter.
14. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other RSU Award materials (“Data”) by and
among, as applicable, the Employer, the Company and its Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
you participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, without limitation , your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all RSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan.
You understand that Data will be transferred to E*TRADE Financial Services Inc.
and its affiliated companies (together, “E*Trade”) stock plan service assisting
the Company with the implementation, administration and management of the Plan.
You understand that the recipients of the Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to




--------------------------------------------------------------------------------




Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. Further, you
understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
employment status or service and career with the Employer will not be adversely
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant you RSUs or other Awards or administer or
maintain such Awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
15. Miscellaneous.
(a) No Guaranteed Employment. Nothing contained in this Agreement shall affect
the right of the Company, the Employer or another Subsidiary or Affiliate, as
applicable, to terminate your employment at any time, with or without Cause, or
shall be deemed to create any rights to employment on your part. The rights and
obligations arising under this Agreement are not intended to and do not affect
the employment relationship that otherwise exists between the Employer and you,
whether such employment relationship is at will or defined by an employment
contract. Moreover, this Agreement is not intended to and does not amend any
existing employment contract between you and the Employer.
(b) Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address set
forth on the attached Notice of Grant, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.
(c) Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.
(d) Governing Law and Venue. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof. The parties hereby agree that, for purposes of any dispute
that arises under this grant or the Agreement, any litigation shall be conducted
in the courts of Denver County, City of Denver, Colorado, or the federal courts
for the United States for the District of Colorado, where this grant is made
and/or to be performed.
(e) Severability. Except as otherwise expressly provided for herein in Section 8
above, if any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties shall be relieved
of all obligations arising under such provision, but only to the extent that it
is illegal, unenforceable or void, it being the intent and agreement of the
parties that this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.
(f) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
(g) Entire Agreement. Except as otherwise provided for in Section 8 above, this
Agreement constitutes the entire agreement among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
(h) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.




--------------------------------------------------------------------------------




(i) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
(j) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.
(k) Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version shall control.
(l) Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
(m) Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
4


1


APPENDIX TO
THE WHITEWAVE FOODS COMPANY
2012 STOCK INCENTIVE PLAN
2015 RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT
FOR NON-U.S. EXECUTIVE OFFICERS


TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you work in one of the countries listed below.
If you are a citizen or resident of a country (or if you are considered as such
for local law purposes) other than the one in which you are currently working or
if you move to another country after the grant is made, the Company will, in its
discretion, determine the extent to which the terms and conditions in this
Appendix will apply to you.
Unless otherwise provided below, capitalized terms used but not defined in this
Appendix shall have the same meanings assigned to them in the Plan and the Award
Agreement, as applicable.
NOTIFICATIONS
This Appendix also includes notifications regarding certain other issues of
which you should be aware with respect to the RSUs granted under the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of January 2015. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the RSUs because the information may be out of date at
the time that the RSUs vest and Shares are distributed or such Shares are
subsequently sold.
In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of any particular result. Accordingly, you are strongly encouraged to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your individual situation.




--------------------------------------------------------------------------------




Further, if you are a citizen or resident of a country (or if you are considered
as such for local law purposes) other than the one in which you are currently
working or if you move to another country after your RSUs are granted, the
information contained herein may not be applicable in the same manner.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
acquisition or sale of the Shares represented by the RSUs. You are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.


BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Belgian residents are required to
report any security (e.g., Shares acquired under the Plan or bank accounts held
outside of Belgium) on their annual tax return. In a separate report, they will
be required to provide the National Bank of Belgium with certain details
regarding such foreign accounts (including the account number, bank name and
country in which any such account was opened).
CANADA
TERMS AND CONDITIONS
Termination of Service. The following provision replaces Section 7(j) of the
Award Agreement:
(j) for purposes of the RSUs, your Service will be considered terminated,
regardless of any notice period or period of pay in lieu of such notice mandated
under the employment laws in your country or the terms of your employment or
service contract (if any), as of the earlier of:  (a) the date your Service is
terminated, (b) the date you receive written notice of termination from the
Company or a Subsidiary, or (c) the date you are no longer employed by or
actively providing services to the Company or any of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of the employment laws in or the terms of your
employment contract, if any); the Company, in its sole discretion, shall
determine when you are no longer employed or actively providing services for
purposes of the RSUs (including whether you may still be considered employed or
actively providing services while on a leave of absence).
NOTIFICATIONS
Securities Law Information. A Participant may not be permitted within Canada to
sell or otherwise dispose of any Shares issued pursuant to RSUs. Shares acquired
under the Plan may be sold or disposed of outside of Canada through the
facilities of an exchange on which such Shares are traded (i.e., on the New York
Stock Exchange).
Foreign Asset/Account Reporting Information. If a Canadian resident’s foreign
property (including cash held outside of Canada, Shares and (possibly) unvested
RSUs) exceeds C$100,000 at any time during the year, all of his or her foreign
property must be reported on Form T1135 (Foreign Income Verification Statement)
by April 30th of the following year. The Participant should consult with his or
her personal tax advisor to determine the Participant’s reporting requirements.
CHINA
TERMS AND CONDITIONS
Exchange Control Requirements. By accepting the RSU Award, you acknowledge and
agree that if you are subject to exchange control laws or regulations in the
People’s Republic of China (the “PRC”), as determined by the Company in its sole
discretion, the Company may impose additional requirements to facilitate
compliance with such exchange control laws or regulations.
GERMANY




--------------------------------------------------------------------------------




NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). If an individual makes
or receives a payment in excess of this amount, he or she must report the
payment to Bundesbank electronically using the “General Statistics Reporting
Portal” (“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).
HONG KONG
TERMS AND CONDITIONS
Distribution Upon Vesting. The following provision supplements Section 3(a) of
the Award Agreement:
Notwithstanding any discretion contained in the Plan, only Shares may be issued
pursuant to RSUs granted hereunder that vest. Any Shares issued to you pursuant
to RSUs that vested are accepted as a personal investment. In the event that the
RSUs vest and Shares are issued to you (or your estate) within six months of the
Date of Grant, you (or your estate) agree that the Shares will not be offered to
the public or otherwise disposed of prior to the six-month anniversary of the
Date of Grant.
NOTIFICATIONS
Securities Law Information.
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. Participants are advised to exercise caution in relation
to the offer. If Participants are in any doubt about any of the contents of this
document, they should obtain independent professional advice. Neither the grant
of the RSUs nor the issuance of Shares pursuant to RSUs that vested constitutes
a public offering of securities under Hong Kong law and is available only to
Employees. The Agreement, including this Appendix, the Plan and other incidental
communication materials distributed in connection with the RSUs (i) have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and (ii) are intended only for the personal use of
Participants and may not be distributed to any other person.
NETHERLANDS
There are no country-specific provisions.
UNITED KINGDOM
TERMS AND CONDITIONS
Distribution Upon Vesting. The following provision supplements Section 3(a) of
the Award Agreement:
Notwithstanding any discretion contained in the Plan to make a cash payment
pursuant to RSUs that vest, only Shares may be issued pursuant to RSUs granted
hereunder that vest.
Tax Withholding. This provision supplements Section 5 of the Award Agreement:
If payment or withholding of your income tax liability is not made within 90
days after the end of the U.K. tax year in which the event giving rise to such
income tax liability occurs, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by you to the Employer, effective on the Due Date. You agree that the loan
will bear interest at the then-current Official Rate of Her Majesty’s Revenue
and Customs (“HMRC”), it will be immediately due and repayable, and the Company
or the Employer may recover it at any time thereafter by any of the means
referred to in the Agreement. Notwithstanding the foregoing, if you are a
director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities Exchange Act), you will not be eligible for
such a loan to cover the income tax as described above. In the event that you
are a director or executive officer and your income tax liability is not
collected from or paid by you by the Due Date, such uncollected amounts may
constitute a benefit to you on




--------------------------------------------------------------------------------




which additional income tax and National Insurance contributions (“NICs”) may be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company or the Employer, as applicable, for the value of any
employee NICs due on this additional benefit, which the Company or the Employer
may recover by any of the means set forth in Section 5 of the Award Agreement.
In addition, you agree that the Company and/or the Employer may calculate the
income tax to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right you may have to recover any
overpayment from HMRC.
Joint Election. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 NICs which may be payable by the Company
and/or the Employer in connection with the RSUs and any event giving rise to
Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, you agree to execute the following joint election with the Company,
the form of such joint election being formally approved by HMRC (the “Joint
Election”) and any other consent or election required to accomplish the transfer
of the Employer’s Liability to you. You understand that the Joint Election
applies to any RSUs granted to you under the Plan after the execution of the
Joint Election. You further agree to execute such other joint elections as may
be required between you and any successor to the Company and/or the Employer.
You further agree that the Company and/or the Employer may collect the
Employer’s Liability from you by any of the means set forth in Section 5 of the
Award Agreement.
If you do not enter into a Joint Election prior to the first vesting date of the
RSUs or any other event giving rise to Tax-Related Items, you will not be
entitled to vest in the RSUs or receive any benefit in connection with the RSUs
unless and until you enter into a Joint Election, and no Shares or other benefit
pursuant to the RSUs will be issued to you under the Plan, without any liability
to the Company and/or the Employer.
END OF AGREEMENT


3






Important Note on the Joint Election to Transfer
Employer National Insurance Contributions
As a condition of participation in The WhiteWave Foods Company 2012 Stock
Incentive Plan (the “Plan”) and the restricted stock units (the “Restricted
Stock Units”) that have been granted to you by The WhiteWave Foods Company (the
“Company”), you are required to enter into a joint election to transfer to you
any liability for employer national insurance contributions (the “Employer’s
Liability”) that may arise in connection with the Restricted Stock Units or in
connection with any Restricted Stock Units that may be granted by the Company to
you under the Plan (the “Joint Election”).
If do not agree to enter into the Joint Election, the grant of the Restricted
Stock Units will be worthless, and you will not be able to vest in the
Restricted Stock Units or receive any benefit in connection with the Restricted
Stock Units.
By entering into the Joint Election:
•
You agree that any Employer’s Liability that may arise in connection with or
pursuant to the vesting of the Restricted Stock Units (or any restricted stock
units granted to you under the Plan) or the acquisition of shares of the Company
or other taxable events in connection with the Restricted Stock Units (or any
other restricted stock units granted under the Plan) will be transferred to you;

•
You authorise the Company and/or your employer to recover an amount sufficient
to cover this liability by any method set forth in the Restricted Stock Unit
Award Agreement and/or the Joint Election; and





--------------------------------------------------------------------------------




•
You acknowledge that even if you have accepted the Joint Election via the
Company’s online procedure, the Company or Participant’s employer may still
require you to sign a paper copy of the Joint Election (or a substantially
similar form) if the Company determines such is necessary to give effect to the
Joint Election.

By accepting the Restricted Stock Units through the Company’s online acceptance
procedure at E*Trade (or by signing the Notice of Grant), you are agreeing to be
bound by the terms of the Joint Election.
Please read the terms of the Joint Election carefully before
accepting the Restricted Stock Unit Award Agreement
and the Joint Election.
Please print and keep a copy of the Joint Election
for your records.1


THE WHITEWAVE FOODS COMPANY
2012 STOCK INCENTIVE PLAN
(UK Employees)


Election To Transfer the Employer’s National Insurance Liability to the Employee




1.
Parties

This Election is between:
(A)
You, the individual who has gained access to this Election (the “Employee”), who
is employed by Alpro (UK) Limited, (registered number 03708934) whose registered
office is at Latimer Business Park, Altendiez Way, Burton Latimer, Kettering,
Northamptonshire, NN15 5YT (the “Employer”) and who is eligible to receive
restricted stock units (“Restricted Stock Units”) granted by The WhiteWave Foods
Company pursuant to the terms and conditions of The WhiteWave Foods Company 2012
Stock Incentive Plan (the “Plan”), and

(B)
The WhiteWave Foods Company, 1225 Seventeenth Street, Suite 1000, Denver, CO
80202, United States (the “Company”), which may grant Restricted Stock Units
under the Plan and is entering into this Form of Election on behalf of the
Employer.

2.
Purpose of Election

2.1    This Election relates to Restricted Stock Units granted by the Company
under the Plan on or after February 17, 2015.
2.2    In this Election the following words and phrases have the following
meanings:
“Taxable Event” means, in relation to the Restricted Stock Units:
(i)
the acquisition of securities pursuant to the Restricted Stock Units (within
section 477(3)(a) of ITEPA); and/or

(ii)
the assignment or release of the Restricted Stock Units in return for
consideration (within section 477(3)(b) of ITEPA); and/or

(iii)
the receipt of a benefit in connection with the Restricted Stock Units, other
than a benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);
and/or

(iv)
post-acquisition charges relating to the Restricted Stock Units and/or shares
acquired pursuant to the Restricted Stock Units (within section 427 of ITEPA);
and/or





--------------------------------------------------------------------------------




(v)
post-acquisition charges relating to the Restricted Stock Units and/or shares
acquired pursuant to the Restricted Stock Units (within section 439 of ITEPA).

“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
“SSCBA” means the Social Security Contributions and Benefits Act 1992.
2.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Taxable Event in respect of the Restricted Stock Units pursuant to section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.

2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.

2.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).

3.
The Election

The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by accepting the
grant of the Restricted Stock Units through the Company’s online acceptance
procedure at E*Trade or by signing the Notice of Grant to accept the Restricted
Stock Units he or she will become personally liable for the Employer’s Liability
covered by this Election. This Election is made in accordance with paragraph
3B(1) of Schedule 1 to SSCBA.
4.
Payment of the Employer’s Liability

4.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Taxable Event:

(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Restricted Stock
Units; and/or

(iv)
by any other means specified in the Restricted Stock Unit Award Agreement.

4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities in respect of the Restricted Stock Units to the
Employee until full payment of the Employer’s Liability is received.

4.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue and Customs on behalf of the Employee within 14 days
after the end of the UK tax month during which the Taxable Event occurs (or
within 17 days after the end of the UK tax month during which the Taxable Event
occurs, if payments are made electronically).

5.    Duration of Election
5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.





--------------------------------------------------------------------------------




5.2
Any reference in this Election to the Company and/or the Employer shall include
that entity’s successors in title and assigns as permitted in accordance with
the terms of the Plan and the Restricted Stock Unit Award Agreement. This
Election will continue in effect in respect of any awards which replace the
Restricted Stock Units in circumstances where section 483 of ITEPA applies.

5.3    This Election will continue in effect until the earliest of the
following:
(i)
the Employee and the Company agree in writing that it should cease to have
effect;

(ii)
on the date the Company serves written notice on the Employee terminating its
effect;

(iii)
on the date HM Revenue and Customs withdraws approval of this Election; or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Restricted Stock Units to which this Election relates or could relate, such that
the Election ceases to have effect in accordance with its terms.

Acceptance by the Employee
The Employee acknowledges that by accepting the grant of the Restricted Stock
Units through the Company’s online acceptance procedure at E*Trade or by signing
the Notice of Grant to accept the Restricted Stock Units, the Employee agrees to
be bound by the terms of this Election.
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.
Signed for and on behalf of the Company
Mike Shinbein
Vice President, Total Rewards and HR Shared Services








